Citation Nr: 0315484	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  00-05 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for the time period since April 16, 1996, for low back 
strain, including degenerative disc disease, lumbar stenosis, 
and degenerative osteoarthritis of the lumbar and sacral 
spine.

2.  Entitlement to an initial rating higher than 40 percent 
for the time period since March 24, 1998, for low back 
strain, including degenerative disc disease, lumbar stenosis, 
and degenerative osteoarthritis of the lumbar and sacral 
spine.

3.  Entitlement to an initial rating higher than 10 percent 
for degenerative disc disease of the thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to November 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which effectuated a Board decision by 
granting service connection for low back strain and 
degenerative disc disease of the thoracic spine.  In that 
rating decision, the RO assigned a 20 percent rating 
effective April 16, 1996, and a 40 percent rating effective 
March 24, 1998, for the veteran's lumbar disability, and a 
noncompensable rating for the veteran's thoracic disability.  
In September 2000, the RO increased the initial rating for 
degenerative disc disease of the thoracic spine to 10 
percent.

The Board initially reviewed the issues on appeal in March 
2001, and determined that additional development was 
required.  As such, the issues on appeal were remanded to the 
RO to obtain identified private medical records and to comply 
with the Veterans Claims Assistance Act of 2000 (the VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified as 
amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)] which was 
signed into law during the veteran's pending appeal.  The RO 
successfully completed all requested development, but 
continued the denial of benefits.  As such, this matter is 
properly returned to the Board for further appellate 
consideration.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has had continuous complaints of constant 
pain in his lower back, including both the thoracic and 
lumbar regions of his spine.

3.  The veteran has had severe limitation of motion in both 
the thoracic and lumbar regions of his spine since at least 
April 1996.

4.  The veteran has had degenerative disc disease in his 
thoracic and lumbar spine regions as well as lumbar spinal 
stenosis with persistent symptoms appropriate to the site of 
the diseased discs and little intermittent relief.


CONCLUSIONS OF LAW

1.  Criteria for a 60 percent initial evaluation for low back 
strain, including degenerative disc disease, lumbar stenosis, 
and degenerative osteoarthritis of the lumbar and sacral 
spine, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5292 and 5293 (2002).

2.  Criteria for a 20 percent initial evaluation for 
degenerative disc disease of the thoracic spine have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 
5291 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, and the United States 
Court of Appeals for the Federal Circuit's (Federal Circuit) 
decision in Disabled  American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003) which invalidated a portion of the implementing 
regulations.  Following a complete review of the record 
evidence, the Board finds, for the reasons expressed 
immediately below, that the development of the claims on 
appeal has proceeded in accordance with the provisions of the 
law and regulations as they now stand. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA in the Board's March 2001 remand and in a letter 
dated in April 2001, and the veteran submitted a statement in 
April 2001 outlining the evidence to be submitted by him and 
obtained by VA.  The Board finds that the information 
provided to the veteran specifically satisfied the 
requirements of 38 U.S.C.A. Section 5103 in that the veteran 
was clearly notified of the evidence necessary to 
substantiate his claims and the responsibilities of the 
parties in obtaining evidence.  The veteran's April 2001 
submission reflects his understanding of his rights and 
responsibilities, his intent to supply additional evidence, 
and his desire to have VA obtain treatment records from a VA 
medical center.  Under these circumstances, the Board finds 
that the notification requirement of the VCAA has been 
satisfied.  

The Federal Circuit pointed out in Disabled  American 
Veterans v. Secretary of Veterans Affairs, supra., that a 
veteran was entitled to one year to respond to VA's notice of 
rights and responsibilities under the VCAA.  As such, the 
veteran had one year from April 2001 in which to respond 
before VA could proceed under the new judicial precedent.  
Because this time limit expired in April 2002, the Board 
finds that the appropriate notice time limits have passed and 
this requirement of the VCAA has also been met.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him 
physical examinations.  It appears that all known and 
available medical records relevant to the issues on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Furthermore, the Board notes that the veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claims.  The veteran testified before the Board in January 
2001, and has actively participated in the development of his 
claims on appeal.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA and the applicable implementing 
regulations.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's back disabilities have been evaluated under 38 
C.F.R. Section 4.71a, Diagnostic Codes 5291 and 5292.  Each 
disability includes degenerative arthritis so it is important 
to note that degenerative arthritis may be evaluated under 
Diagnostic Code 5003, also found at 38 C.F.R. Section 4.71a.  
Specifically, degenerative arthritis established by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by the limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, involvement of two or 
more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on x-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

It is also important to note that the veteran's lumbar spine 
disability may be evaluated under 38 C.F.R. Section 4.71a, 
Diagnostic Code 5293, as some of his symptoms are comparable 
to those described for intervertebral disc syndrome.  The 
rating criteria in effect at the time the veteran filed his 
claim were legislatively changed during the course of the 
veteran's appeal.  As such, the version most favorable to the 
veteran applies, absent congressional intent to the contrary.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
Board must first determine whether the intervening change is 
more favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change, and apply the prior regulation to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  In the event that it is 
determined that the prior version is more favorable, then the 
Board should apply the former provision to periods both 
before and after the effective date of the regulatory change.  
Also, as a factual matter, it is certainly possible that a 
claimant may be entitled to an increased rating prior to and 
independent of an intervening change to the rating schedule 
under then-existing rating criteria.  See VAOPGCPREC 3-2000 
(April 10, 1999).

Diagnostic Code 5291 allows for the assignment of a 10 
percent rating for moderate and severe limitation of motion 
of the thoracic spine.  Diagnostic Code 5292 allows for the 
assignment of a 20 percent evaluation for moderate limitation 
of motion of the lumbar spine and a 40 percent evaluation for 
severe limitation of motion of the lumbar spine.  The version 
of Diagnostic Code 5293 in effect at the outset of this 
appeal allowed for the assignment of a 60 percent evaluation 
when there was evidence of pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the side of the diseased disc and little 
intermittent relief.  The new rating criteria under 
Diagnostic Code 5293 is based upon the duration of 
incapacitating episodes of acute signs and symptoms due to 
intervertebral disc syndrome.

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran.  In accordance therewith, and in accordance with 
38 C.F.R. Section 4.59, which requires consideration of 
painful motion with any form of arthritis, the veteran's 
reports of pain have been considered in conjunction with the 
Board's review of the limitation of motion diagnostic codes.

The evidence of record shows that the veteran filed an 
application for VA compensation benefits in April 1996 due to 
severe low back pain.  He was participating in private 
medical treatment at that time for his severe low back pain, 
but maintained full-time employment notwithstanding his back 
disabilities.  The veteran's private treating physician 
reported in December 1997 that the veteran's symptoms fit the 
usual paradigm of increased pain with the progression of disc 
deterioration.

The veteran underwent his first set of VA examinations in May 
1996 and complained of constant low back pain that increased 
with activity.  He was able to forward flex to 80 degrees, 
extend to 20 degrees, laterally flex to 35 degrees, and 
rotate to 35 degrees.  The examiner noted evidence of pain 
with all motion.  The veteran exhibited sensory loss in the 
lower extremities and had complaints of numbness in the lower 
extremities intermittently.  Following clinical testing and 
evaluation, the examiners diagnosed degenerative joint 
disease of the thoracic spine and upper lumbar spine with 
bulging discs and radiculopathy with sensory loss in the 
lower extremities.

Upon VA examination in March 1998, the veteran presented with 
the same complaints as he had in 1996, but his forward 
flexion had decreased.  Specifically, the veteran could only 
flex his spine to 40 degrees with complaints of pain; 
extension was to 20 degrees, lateral flexion was to 30 
degrees, and rotation was to 30 degrees.  Following a 
complete review of the claims file and evaluation of the 
veteran, the examiner diagnosed significant spondylosis in 
the lower thoracic spine and lumbar spine.  It was noted that 
symptoms appeared to be primarily mechanical in nature with 
no evidence of significant neurologic deficiencies or 
evidence of nerve root dysfunction.  A VA neurological 
evaluation performed in September 1998 confirmed this 
diagnosis and assessment.  The neurologist opined that the 
veteran's primary problem was related to osteoarthritis 
without appreciable nerve root injury, noting that the 
veteran had a change in sensation in the lower extremities 
consistent with bilateral femoral cutaneous nerve impairment.

In March 2000, the veteran's private treating physician 
reported that magnetic resonance imagining of the veteran's 
spine showed degenerative lumbar disc disease with a 
compression of the thoracolumbar joint and large L1-L2 disc 
herniations resulting in severe canal narrowing with 
subsequent canal stenosis.  The physician noted that the 
veteran's symptoms, including intermittent numbness in the 
feet and lower back pain associated with activity, were 
appropriate to the clinical findings.  The physician also 
reported that the veteran had pronounced and persistent pain 
in the lower back aggravated by activity and opined that the 
veteran's spinal stenosis caused at least a 60 percent 
disability of the total body system.

VA treatment records show that the veteran has participated 
in conservative treatment at the pain clinic since April 
2001, but that surgical intervention has been recommended as 
an option due to the severe nature of the veteran's back 
disabilities and level of distress.  He is reported to have 
moderately severe spinal stenosis at the L1-L2 level, mild 
spinal stenosis at the L4-L5 and L5-S1 levels, mild 
degenerative joint disease of the facet joints in the lumbar 
spine, broad-based disc bulging constricting the spinal canal 
to a moderately severe degree, and sensory loss and numbness 
in the lower extremities.  The veteran's treating VA 
physician and psychologist from the pain clinic opined in 
March 2002 that the veteran could no longer maintain 
employment as a result of his disabilities.

In December 2002, the veteran underwent a VA examination and 
was found to have degenerative disc disease of the thoracic 
spine and lumbosacral strain with degenerative disc disease, 
arthritis and lumbar spinal stenosis.  There was considerable 
limitation of motility, but no convincing evidence of 
sciatica or radiculopathy affecting the lower extremities.  
Significant disc herniation was noted as well as sensory 
changes in the right lower extremity.

It is noted at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

Given the evidence of record as outlined above, the Board 
finds that the veteran presented upon the filing of his claim 
in April 1996 with severe limitation of motion in both the 
thoracic and lumbar regions of the spine as a consequence of 
pain.  Additionally, the veteran has consistently shown 
neurological symptoms appropriate to the site of his diseased 
discs even though they have been variously diagnosed.  For 
example, he was found to have radiculopathy with sensory loss 
in the lower extremities in May 1996, has consistently shown 
loss of sensation in the lower extremities, and was noted by 
his pain clinic physicians in 2001 to have sensory loss and 
numbness in the lower extremities.  The evidence also shows 
that the veteran finds very little relief from his symptoms.  
Accordingly, the Board finds that when resolving all 
reasonable doubt in favor of the veteran, the criteria for a 
60 percent evaluation under the version of Diagnostic Code 
5293 in effect at the time of the filing of the current claim 
were met at that time and have continued to be met.  As such, 
consideration of the new criteria is not required as an 
evaluation higher than 60 percent is not available under the 
new criteria.  Additionally, the Board finds that the 
selection of the date of the March 1998 examination for the 
assignment of a higher evaluation is arbitrary as the 
veteran's symptoms appear to have been significant upon his 
filing of the claim and to have continued throughout the 
course of this claim.  Therefore, a 60 percent initial 
evaluation is assigned for low back strain, including 
degenerative disc disease, lumbar stenosis, and degenerative 
osteoarthritis of the lumbar and sacral spine, as of April 
16, 1996, and there is no suggestion in the record that the 
assignment of staged ratings is necessary.

As set out above, the highest rating available for limitation 
of motion in the thoracic spine is 10 percent.  An additional 
10 percent rating, however, may be assigned for the veteran's 
complaints of persistent and continued pain in the thoracic 
region pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Accordingly, because the record clearly shows that the 
veteran has continued to have pronounced and persistent pain 
in the thoracic region, the Board finds that, when resolving 
all reasonable doubt in favor of the veteran, the assignment 
of a 20 percent initial rating for degenerative disc disease 
of the thoracic spine is appropriate under the rating 
schedule.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is totally unemployable 
because of his service-connected back disabilities, he was 
not totally unemployable until March 2002 and he has been 
assigned a total disability evaluation based on individual 
unemployability since that time.  Prior to March 2002, the 
veteran maintained full-time employment and has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings 
for that time period.  The veteran has not required frequent 
periods of hospitalization for his back disabilities and 
treatment records prior to March 2002 are void of any finding 
of exceptional limitation beyond that contemplated by the 
schedule of ratings.  The Board does not doubt that 
limitation caused by persistent back pain would have an 
adverse impact on employability; however, loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 
C.F.R. Section 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the evaluations assigned in this decision adequately 
reflect the clinically established impairments experienced by 
the veteran and higher ratings are denied on an extra-
schedular basis.


ORDER

A 60 percent initial evaluation for low back strain, 
including degenerative disc disease, lumbar stenosis, and 
degenerative osteoarthritis of the lumbar and sacral spine, 
is granted as of April 1996, subject to the laws and 
regulations governing the award of monetary benefits.

A 20 percent initial evaluation for degenerative disc disease 
of the thoracic spine is granted, subject to the laws and 
regulations governing the award of monetary benefits.



	                        
____________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

